Name: Commission Implementing Decision (EU) 2015/646 of 23 April 2015 pursuant to Article 3(3) of Regulation (EU) No 528/2012 of the European Parliament and of the Council on bacterial cultures intended to reduce organic solids and to be placed on the market for that purpose (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: marketing;  fisheries;  chemistry;  deterioration of the environment
 Date Published: 2015-04-24

 24.4.2015 EN Official Journal of the European Union L 106/79 COMMISSION IMPLEMENTING DECISION (EU) 2015/646 of 23 April 2015 pursuant to Article 3(3) of Regulation (EU) No 528/2012 of the European Parliament and of the Council on bacterial cultures intended to reduce organic solids and to be placed on the market for that purpose (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (1), and in particular Article 3(3) thereof, Whereas: (1) On 1 April 2014, Ireland requested the Commission to decide, pursuant to Article 3(3) of Regulation (EU) No 528/2012, whether two products, consisting of bacterial cultures, intended to reduce organic solids and to be placed on the market for that purpose, are biocidal products for the purposes of Article 3(1)(a) of that Regulation. (2) According to the information provided, the first product dissolves organic sludge, reduces hydrogen sulphide and ammonia nitrogen levels and purifies water of ponds and lagoons, and the second product accelerates the biological oxidation of solid organic waste and biological organic degradation, improves aerobic digesting efficiency, reduces bottom organic sludge in lakes, ponds and waste water systems and reduces gaseous odour production. (3) These products, as a side effect, reduce the development of algae in water bodies but are not intended for that purpose and no claim has been made that they can be used for it. (4) According to Article 3(1)(a) of Regulation (EU) No 528/2012, only products that are intended to destroy, deter, render harmless, prevent the action of, or otherwise exert a controlling effect on any harmful organism by any means other than mere physical or mechanical action constitute a biocidal product. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS DECISION: Article 1 Bacterial cultures that are intended to reduce organic solids, are to be placed on the market for that purpose and have only as a side effect that they reduce the development of algae in water bodies and are not intended for that purpose, are not biocidal products for the purposes of Article 3(1)(a) of Regulation (EU) No 528/2012. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 23 April 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 167, 27.6.2012, p. 1.